DENNIS, Justice,
concurring.
I respectfully concur.
Because the record in this case has been found insufficient to support partial summary judgment in plaintiff’s favor, I concur in the remand to the trial court. Since I believe that the validity vel non of the “voting trust” contract is likely to retain significance in plaintiff’s claim for damages, I cannot fully endorse the majority’s treatment of the mootness issue. I must point out that this court has not ruled on the validity of the contract, and if trial proceeds on plaintiff’s claim for damages for wrongful interference, the trial court is not bound to uphold it.